DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 8/17/22 has been entered in full. Claims 1, 3, 4, 33, 35, and 36 are amended. Claims 1-4, 9-16 and 33-36 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 1-4 and 33-36, in the reply filed on 8/17/22 is acknowledged. 
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-4 and 33-36 are under consideration.

Specification
The disclosure is objected to because of the following informalities:
---The title of the invention is not descriptive, because it is directed generally to any means for detection of acute myocardial infarction, but the claims are limited to treatment of acute coronary syndrome based on performing cardiac troponin test. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required because the instant drawings do not comply with 37 C.F.R. 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter. 
Figure 2 of the instant application, for example, is presented on two separate sheets, labeled "FIG. 2" and "FIG. 2 (cont'd)". These two sheets should be renumbered "FIG. 2A" and "FIG. 2B". In addition, the first sheet also has an extraneous box in the upper left corner of the figure also labeled "FIG.2" and "FIG. 2 (cont'd)", which should be removed. 
Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Applicants are reminded that once the drawings are changed to meet the separate numbering requirement of 37 C.F.R. 1.84(U)(1), Applicants are required to file an amendment to change the Brief Description of the Drawings and the rest of the specification accordingly.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 indicates in the preamble that the method is a "method of treating a subject that presents with acute coronary symptoms" (lines 1-2), and the specification defines "acute coronary symptoms" as "any recognized outwards symptoms of AMI, such as acute chest pain, and one or more of nausea, vomiting, dyspnea, sweating and indigestion" (page 6). However, in the method steps of the claim, if "the first hsCTn test" is negative, there is no indication of the how the subject is to be treated as required by the preamble of the claim, as the claim only indicates that "acute myocardial infarction (AMI) is ruled out" (lines 8-9). Thus, the claim is indefinite because the preamble indicates it is directed to treating a subject with acute coronary symptoms, but then does not indicate the treatment for a subject with such symptoms if the first test is negative.
Independent claim 1, lines 11-16, and independent claim 33, lines 19-22, each recite the limitations "second conventional cardiac troponin (cCTn) test" and "third cCTn test", but there is no recitation of a "first" conventional cardiac troponin test in either claim. Instead, each claim only refers to "a first high-sensitivity cardiac troponin (hsCTn) test", which comprises initial and subsequent hsCTn tests. Thus, it is unclear whether or not each claim requires a "first conventional cardiac troponin (cCTn) test" in addition to the second and third cCTn tests.
Claims 3 and 35 each recite the limitation “the third hsCTn test” in line 3. There is insufficient antecedent basis for this limitation in each claim. Specifically, the respective parent claims (claims 1 and 33) do not contain a recitation of "a third hsCTn test" to provide antecedent basis for the recitation in claim 3 or 35. Furthermore, parent claims 1 and 33 do not refer to "a second hsCTn test", instead only referring to "a first hsCTn test" that comprises an initial test and a subsequent test, and thus it unclear whether claim 3 requires a second test in addition to the first test of claim 1.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.


Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thygesen et al, 2012. European Heart Journal. 33: 2252-2257. The earliest date to which the instant application claims priority is 9/24/15.
As set forth above, claim 1 is indefinite because while the preamble requires treating a subject with acute coronary symptoms, there is no indication of what treatment is applied to a subject that has such symptoms but is negative for the first hsCTn test; instead the claim only indicates that AMI is ruled out. However, for the purpose of advancing prosecution, the recitation of "treating a subject that presents with acute coronary symptoms" is interpreted as reading on encompassing ruling out AMI if the first hsCTn test is negative. Furthermore, lines 9-16 of claim 1 are directed to two conditional alternatives, one that is indicated if the first test result is "negative", and one that is performed if the first test result is "not negative". Thus, the steps of lines 10-16 are only required as part of the method if the first hsCTn test is "not negative". Thus, claim 1 broadly encompasses, in the alternative directed to a "negative" result in the first test, a method comprising practicing the steps outlined in lines 3-10: performing a first high-sensitivity cardiac troponin (hsCTn) test comprising an initial hsCTn test on an initial sample obtained from the subject at the time the subject presents with acute coronary symptoms; and a subsequent hsCTn test on a subsequent sample obtained from the subject after the subject presents with acute coronary symptoms, wherein if the first hsCTn test is negative, acute myocardial infarction is ruled out.
Thygesen teaches a method comprising performing an initial hsCTn test on an initial sample from a subject with acute chest pain at admission (Figure 1), which meets the limitation of "at the time the subject presents with acute coronary symptoms", and a subsequent hsCTn test on a subsequent sample after three hours, which meets the limitation of "after the subject presents with acute coronary symptoms" (Figure 1), and further that MI is only diagnosed if specific thresholds values are met (i.e., if the test is positive), which meets the limitation that "if the first hsCTn test is negative, acute myocardial infarction (AMI) is ruled out. As such, the teachings of Thygesen anticipate claim 1.
Claim 2 limits the method of claim 1 by narrowing the second conditional to "wherein if the first hsCTn test is positive, the second cCTn test is performed on the second sample". As with lines 10-16 of parent claim 1, these steps are only performed if a certain condition is met; here, a "positive" result rather than just a "not negative" result. Thus, as with parent claim 1, claim 2 broadly encompasses a method comprising the steps of claim 1 that are not conditional; i.e., those of lines 3-9. Claim 2 is simply a narrower embodiment of claim 1, wherein the narrower limitation is directed to the conditional limitation that is not required to be practiced if the test result is negative. In other words, if the narrower limitation of claim 2 was written into claim 1, the limitations of the claim would still be met by practicing the method of steps of lines 3-9. As such, claim 2 is anticipated by the teachings of Thygesen for the same reasons as for claim 1.
Claim 3 limits the method of claim 1 with a further conditional that encompasses "if the first hsCTn test is observational …. performing the third hsCTn test on the third sample … and wherein if the third hsCTn test is not positive, the third cCTn test is not required". The term "observational" is defined in the specification as having "ordinary meaning in the field" and including "when the test result does not fit into the "negative" or "positive" criteria (¶ 45). The specification further indicates that the term "not positive" as used in parent claim 1 encompasses an "observational" result. As such, claim 3 is directed to a narrower embodiment of claim 1, wherein the narrower limitation is directed to the conditional limitation that is only required if the test result is "observational" and is not required to be practiced if the test result is "negative". As such, claim 3 is anticipated by the teachings of Thygesen for the same reasons as for claim 1.However, it is noted that Thygesen further teaches performing an optional third hsCTn test six hours after admission, i.e., on a third sample (Figure 3), and furthermore there is no indication that a conventional test should be performed, and thus, Thygesen also meet the limitations of the alternative of claim 3 wherein the result of the first test is observational, and the third hsCTn is not positive, and a third cCTn test is not required.
Claim 4 further narrows the conditional statement of claim 3 to one that adds a further condition; i.e., "wherein if the third hsCTn test is not positive … the method further comprises…" As this second conditional statement is only met if the first conditional statement is also met, claim 4 is directed to a narrower embodiment of claims 1 and 3, wherein the narrower limitation is directed to a series of conditional limitations that are only required if the first test result is "observational" and is not required to be practiced if the first test result is negative. As such, claim 4 is anticipated by the teachings of Thygesen for the same reasons as for claim 1.
Claim 33 is an independent claim directed to a method of determining acute myocardial infarction (AMI) in a subject who presents with acute coronary symptoms. Lines 10-22 of claim 33 are directed to two conditional alternatives, one that is determined if the first test result is "negative", and one that is performed if the first test result is "not negative". Thus, the steps of lines 12-22 are only required as part of the method if the first hsCTn test is "not negative". Thus, claim 33 broadly encompasses a method comprising, in the alternative directed to a "negative" result in the first test, practicing the steps outlined in lines 3-11, which include performing a first high-sensitivity cardiac troponin (hsCTn) test comprising receiving an initial sample obtained from the subject at the time the subject presents with acute coronary symptoms and performing an initial hsCTn test on the initial sample; and receiving a subsequent sample obtained from the subject after the subject presents with acute coronary symptoms and performing a subsequent hsCTn test on the subsequent sample, wherein if the first hsCTn test is negative, determining an absence of AMI. As set forth above for claim 1, Thygesen teaches a method comprising performing an initial hsCTn test on an initial sample from a subject with acute chest pain taken at admission (Figure 1), which meets the limitation of "receiving an initial sample obtained from the subject at the time the subject presents with acute coronary symptoms and performing an initial hsCTn test on the initial sample", and a subsequent hsCTn test on a subsequent sample taken three hours later, which meets the limitation of "receiving a subsequent sample obtained from the subject after the subject presents with acute coronary symptoms and performing a subsequent hsCTn test on the subsequent sample" (Figure 1), and further that MI is only diagnosed if specific thresholds values are met (i.e., if the test is positive), which meets the limitation that "if the first hsCTn test is negative, determining an absence of AMI". As such, the teachings of Thygesen also anticipate claim 33.
Claim 34 limits the method of claim 33 by narrowing the second conditional to "wherein if the first hsCTn test is positive, the second cCTn test is performed on the second sample". As with lines 12-22 of the parent claim, these conditional steps are only performed if a certain condition is met; here a positive test rather than just a "not negative" test. Thus, as with the parent claim, claim 34 broadly encompasses a method comprising the steps of claim 33 that are not conditional; i.e., those of lines 3-11. Claim 34 is simply a narrower embodiment of claim 33, wherein the narrower limitation is directed to the conditional limitation that is not required to be practiced if the test result is negative. In other words, if the narrower limitation of claim 34 was written into claim 33, the limitations of the claim would still be met by practicing the method of steps of lines 3-11. As such, claim 34 is anticipated by the teachings of Thygesen for the same reasons as for claim 33.
Claim 35 limits the method of claim 33 with a further conditional that encompasses "if the first hsCTn test is observational …. performing the third hsCTn test on the third sample … and wherein if the third hsCTn test is not positive, the third cCTn test is not required". The term "observational" is defined in the specification as having "ordinary meaning in the field" and including "when the test result does not fit into the "negative" or "positive" criteria (¶ 45). The specification further indicates that the term "not positive" as used in parent claim 1 encompasses an "observational" result. As such, claim 35 is directed to a narrower embodiment of claim 33, wherein the narrower limitation is directed to the conditional limitation that is only required if the test result is "observational" and is not required to be practiced if the test result is "negative". As such, claim 35 is anticipated by the teachings of Thygesen for the same reasons as for claim 33. However, it is noted that Thygesen further teaches performing an optional third hsCTn test six hours after admission, i.e., on a third sample (Figure 3), and furthermore there is no indication that a conventional test should be performed, and thus, Thygesen also meet the limitations of the alternative of claim 35 wherein the result of the first test is observational, and the third hsCTn is not positive, and a third cCTn test is not required.
Claim 36 further narrows the conditional statement of claim 35 to one that adds a further condition; i.e., "wherein if the third hsCTn test is not positive … the method further comprises…" As this second conditional statement is only met if the first conditional statement is also met, claim 36 is directed to a narrower embodiment of claims 33 and 35, wherein the narrower limitation is directed to a series of conditional limitations that are only required if the first test result is "observational" and is not required to be practiced if the first test result is negative. As such, claim 36 is anticipated by the teachings of Thygesen for the same reasons as for claim 33.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646